DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1, and 3-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1. the prior art fails to teach or suggest a/an plasma source requiring:
at least one power source surrounding at least a portion of the plasma source body and configured to generate the at least one plasma region within the plasma source body, the at least one plasma region configured to disassociate the at least one gas flowing within the passage forming at least one disassociated gas.
With regards to claim(s) 10: the prior art fail to disclose a/an plasma source requiring:
at least one power source surrounding at least a portion of the plasma source body, the at least one power source in communication with at least one power supply, the at least one power source configured to generate at least one plasma region within the plasma source body, 
With regards to claim(s) 18: the prior art fail to disclose a/an method of monitoring the radical output from a plasma source requiring:
providing a plasma source body defining at least one gas inlet in fluid communication with at least one gas source and at least one gas outlet, the plasma source having at least one passage defined by at least one passage surface formed within the plasma source body, the at least one passage in fluid communication with the at least one gas inlet and the at least one gas outlet, in combination with other limitations of the claim.
With regards to dependent claim(s) 3-9, 11-17, and 19- 21; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844